DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are potentially allowable.
The following is a statement of reasons for the indication of allowable subject matter:  the claims remain potentially allowable for the reasons set forth within the previously issued Office Action.
Claims 1-14 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As indicated in the previously issued Office Action, the claims 1 and 12 recitations of “extending in an extending direction” and “extend in the extending direction” are unclear.  Exactly what structure/configuration is sought?  Exactly what is an “extending direction”?  Is this supposed to be length dimension of a vertically-oriented rectangle?  Please review/revise/clarify.
As indicated in the previously issued Office Action, the claims 1 and 13 recitations of “a length in a width direction” are unclear.  Note that a “length” and a “width” are commonly understood to be perpendicular to each other.  Exactly what structure/configuration is sought?  Does Applicant actually intend to recite “a width dimension of a vertically-oriented rectangle”?  Please review/revise/clarify.
With regard to claims 1 and 12, as indicated in the previously issued Office Action, the recitations of “lamination direction” are unclear.  Exactly what structure/configuration is sought?  Does Applicant actually intend to recite “thickness dimension”?  Please review/revise/clarify.
In the event that Applicants desire assistance in arriving at claim language to overcome the aforementioned deficiencies, Applicants are encouraged to telephone Examiner at any time.
Claims 2-11 and 14 are rejected as depending (directly or indirectly) from rejected independent claims 1 and 13.
Response to Arguments
In response to Applicant’s argument that the expressions “a length in the extending direction” and “a length in a width direction” are intended to refer to lengths d2 and d1 in figure 3A (Arguments/Remarks pg. 10), Examiner respectfully encourages Applicants to utilize clear language such as “a length dimension of a vertically-oriented rectangle” and “a width dimension of a vertically-oriented rectangle”, thereby enabling an ostensible reader to clearly and easily understand the exact metes and bounds of the claimed invention.  As indicated supra, in the event that Applicants desire assistance in arriving at claim language to overcome the aforementioned deficiencies, Applicants are encouraged to telephone Examiner at any time.
In response to Applicant’s argument that the dotted line in figure 9B corresponds to the lamination direction (Arguments/Remarks pg. 13), Examiner respectfully encourages Applicants to utilize clear language such as “a thickness dimension”, thereby enabling an ostensible reader to clearly and easily understand the exact metes and bounds of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637